UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7937


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN A. RIDEOUT, a/k/a JD,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
Senior District Judge. (2:00-cr-00007-FPS-JES-12)


Submitted:   May 27, 2010                     Decided:   June 8, 2010


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin A. Rideout, Appellant Pro Se. Sherry L. Muncy, OFFICE OF
THE UNITED STATES ATTORNEY, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin A. Rideout appeals the district court’s order

granting his 18 U.S.C. §            3582(c)(2) (2006) motion.           We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   United

States   v.     Rideout,    No.   2:00-cr-00007-FPS-JES-12      (N.D.    W.   Va.

Sept. 15, 2009).           We dispense with oral argument because the

facts    and    legal   contentions    are   adequately   presented      in   the

materials      before   the   court   and    argument   would   not     aid   the

decisional process.

                                                                        AFFIRMED




                                        2